MEMO. ENDORSED

C3E¢ L PREG FF ROS Pe ment was File q B44 ee b3 e cfg?

—

 

 

/ Use SONY
DCCUMENT

| ELECTRONICALLY Fi

DOCH
DATE Fi vep:_1 (3)2020

STATE OF NEW YORK rr
OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES DIVISION OF STATE COUNSEL
ATTORNEY GENERAL LITIGATION BUREAU
By ECF and Fax July 13, 2020

The Honorable Nelson S. Roman
United States District Judge

United States District Court
Southern District of New York

300 Quarropas Street

White Plains, New York 10601-4150

Re:  Marhone v. Cassel, 16-Civ-4733 (NSR)(LMS)(pro se)
Dear Judge Roman:

This office represents Superintendent Joseph Smith, the remaining defendant in this pro se
prison conditions matter. Defendant respectfully requests an adjournment of the status conference
currently scheduled for July 17, 2020. The adjournment is requested because discovery continues
and another conference is scheduled before Judge Smith on August 4, 2020. In addition, briefing
on plaintiff's motion for reconsideration has been extended and is currently not scheduled to be
complete until August 26, 2020. The Court has granted defendant’s six prior requests due to the
continuation of discovery by orders dated June 17, September 6, October 16, October 30, and
December 16, 2019, and March 3, 2020. The Court has also previously adjourned the conference
sua sponte twice by orders dated May 6, 2019, and April 13, 2020. Plaintiff was informed that
this application would be forthcoming at the June 26 conference before Judge Smith and did not
object.

Respectfully submitted,

/s/ Steven N. Schulman
STEVEN N. SCHULMAN
Assistant Attorney General
(212) 416-8654

cc Conrad Marhone (by Mail)
02-A-2625
Eastern Correctional Facility

Defendant's request is granted. The Status Conf.
scheduled for July 17, 2020 is adjourned until Oct.

Box 338 2, 2020 at 11:30 am. Defendant directed to mail a
Napanoch, NY 12458-0338 copy of this endorsement to pro se Plaintiff and file
proof of service on the docket. Clerk of the Court
The Hon. Lisa M. Smith, USMJ (by ECF) requested to terminate the motion (doc. 115).
Dated: July 13,2020 SO rem _ —_
fe if

 

28 Liberty Street, New York, NY 10005 e Tel.: (212) 416-8610
Wwww.ag.ny.gov

Nelson S. Roman, U.S.D.J.
